Citation Nr: 1447415	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  06-28 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) schedular rating (or evaluation) for bilateral hearing loss.  

2.  Entitlement to an increased extraschedular rating (or evaluation) in excess of 10 percent for the combined impact of bilateral hearing loss and right eye vision loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1966 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied an increased compensable rating for bilateral hearing loss.

In September 2009, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.  

Previously, in a March 2011 decision, the Board denied an increased compensable rating for bilateral hearing loss on a schedular basis and determined that referral for extraschedular consideration under 38 C.F.R. § 3.321(b) was not warranted.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2013, the Court issued a Memorandum Decision ordering that the Board's decision denying entitlement to a compensable evaluation for bilateral hearing loss be vacated and remanded for further appellate review, on the basis that the Board failed to account for the Veteran's functional impairment when addressing whether extraschedular referral was warranted.  The Court also noted two harmless errors in the Board's schedular rating analysis regarding the issue of entitlement to an increased (compensable) rating for bilateral hearing loss, specifically in determining that the audiology results from the July 2005 and March 2010 VA medical examinations did not demonstrate an exceptional pattern of hearing impairment in the right ear.  

In a footnote, the Court wrote that the portion of the March 2011 Board decision remanding the issues of entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD) and a total disability rating based on individual unemployability (TDIU) was not subject to judicial review because a remand was not a final decision of the Board.        

In December 2013, the Board remanded the issue of entitlement to an increased (compensable) for bilateral hearing loss for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) and subsequent readjudication of the appeal.  The case now returns to the Board after extraschedular consideration by the Director of the Compensation Service pursuant to 38 C.F.R. § 3.321(b) and subsequent readjudication of the appeal; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

In July 2014, the Director of the Compensation Service determined that the combined effect of the bilateral hearing loss disability and right eye vision loss presented an exceptional and unusual disability picture not captured by the noncompensable (i.e., 0 percent) schedular rating under 38 C.F.R. §4.85, Diagnostic Code 6100, for bilateral hearing loss and the 30 percent schedular rating under the criteria at 38 C.F.R. § 4.79, Diagnostic Code 6070, for residuals of a shell fragment wound of the right eye with no light perception.  The Director of the Compensation Service determined that the collective impact of the Veteran's disabilities of bilateral hearing loss and right eye vision loss caused marked interference with employment manifested by difficulty hearing in noisy situations, and difficulty with location and directionality, especially on the right side.  In consideration thereof, the Director of the Compensation Service awarded a 10 percent extraschedular rating, recognizing the combined effect or collective impact caused by the service-connected bilateral hearing loss and right eye vision loss, which was made effective February 3, 2005 (the date VA received the increased rating claim).  See July 15, 2014 rating decision.  The extraschedular 10 percent rating awarded by the Director of the Compensation Service contemplates the combined effect or collective impact of the bilateral hearing loss and right eye vision loss on the Veteran's disability picture.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (holding that the plain language of 38 C.F.R. § 3.321(b) provides for referral for extraschedular consideration based on the collective impact or combined effect of multiple disabilities).  

Based on the separate extraschedular 10 percent rating granted by the Director of the Compensation Service during the course of remand, the issues before the Board involve both schedular rating and extraschedular rating.  Because the issues of increased (compensable) schedular rating for bilateral hearing loss and entitlement to an extraschedular rating in excess of 10 percent for the collective impact of the bilateral hearing loss and right eye vision loss are based on different legal criteria and require distinct analyses, especially when assessing the combined effects of both hearing loss and vision loss as part of the extraschedular analysis, the Board has bifurcated the previously remanded issue of entitlement to an increased (compensable) rating for bilateral hearing loss into two issues, namely, schedular rating for hearing loss and extraschedular rating based on collective impact or combined effects of both the service-connected hearing loss and the service-connected vision loss.  See generally Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the VA Secretary to bifurcate a request for benefits under different service connection theories), aff'd 631 F.3d 1380 (Fed. Cir. 2011); see also Locklear v. Shinseki, 24 Vet. App. 311(2011) (holding that bifurcation of a claim generally is within VA's discretion).   

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  Because the Veteran has been granted a TDIU from February 2, 2005, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal.  The grant of TDIU for the entire period of rating on appeal in this case distinguishes this Veteran's case from the unadjudicated TDIU in Rice.



FINDINGS OF FACT

1.  For the entire rating period, the Veteran's hearing was manifested by no more than Level IX hearing acuity in the right ear and Level I hearing acuity in the left ear with lowest speech recognition scores of 94 percent bilaterally.  

2.  For the entire rating period under appeal, the combined effect or collective impact of the bilateral hearing loss disability and right eye vision loss presents an exceptional and unusual disability picture of difficulty hearing in noisy situations and difficulty with location and directionality on the right side such that it causes marked interference with employment beyond that contemplated by the schedular rating criteria.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) schedular rating for bilateral hearing loss have not been met or more nearly approximated for any period.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100 (2014).

2.  An extraschedular rating in excess of 10 percent for combined effect or collective impact of bilateral hearing loss and right eye vision loss is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R § 3.321(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or supplemental statement of the case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the March 2006 notice letter, the RO advised the Veteran that he may submit evidence showing that the disability had increased in severity, and described the types of information and evidence that he should submit in support of the claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claim.  The RO further explained how VA determines the disability rating and the effective date.  The timing defect was cured by virtue of issuance of proper notice in March 2006 followed by readjudication of the claim in August 2006.  In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding VA's duty to assist in claims development, the RO afforded the Veteran with examinations in connection with the increased rating claim in July 2005 and March 2010.  The examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The examiners took a thorough history of the disability from the Veteran, including history of onset, diagnosis, report of symptomatology, other limitations, and treatment.  An adequate description of the functional effects of the Veteran's hearing loss was noted by the examiners.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The examiners had adequate facts and data regarding the history and condition of the disability.  There has been neither allegation nor indication of a material change in the condition of the Veteran's hearing loss disability since the last VA examination.  For these reasons, the Board finds that the VA examination reports are adequate for rating purposes, and there is no need for further examination.

VA has also requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted, including records from the Social Security Administration (SSA).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the Board hearing in September 2009, the undersigned Veterans Law Judge identified the issue on appeal, which includes consideration of a higher rating on both a schedular and extraschedular basis.  As the issue of TDIU was also on appeal, the testimony also pertained to occupational impairment based on the Veteran's disabilities, which include both hearing loss and right vision loss.  The Veteran testified regarding impairments due to both hearing loss and right vision loss, including being a danger when loading and unloading trucks.  The undersigned asked questions to help elicit testimony regarding the symptoms and functional impairment resulting from the various disabilities, including the bilateral hearing loss and vision loss disability, and specifically inquired regarding effects of combination of disabilities.  In part due to the hearing testimony and the representative's assertions that the Veteran had a "double disability" based on the hearing loss and vision loss combination that affected the right side, the Board remanded the issue on appeal for further VA medical examination and for extraschedular consideration, which resulted in the grant of a 10 percent extraschedular rating.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.     

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  In view of the foregoing, the Board will proceed with appellate review.  

Disability Rating Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Increased Schedular Rating Analysis for Bilateral Hearing Loss

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b). 

After review of all the lay and medical evidence of record, the Board finds that the evidence is against finding that an initial compensable disability rating for hearing loss is warranted for the entire rating period.  At the July 2005 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
80
80
105
100
LEFT
35
35
55
55

Pure tone threshold averages were 91 decibels for the right ear and 45 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 98 percent in the left ear.  The VA medical examiner noted that, in the poorer right ear, conversation was inaudible.   

At the March 2010 VA audiological examination, pure tone thresholds, in decibels, were recorded as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
90
90
100
105+
LEFT
40
55
60
65

Pure tone threshold averages were 96+ decibels for the right ear and 55 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent bilaterally.  The record contains no other audiological findings.  

The audiological results at the July 2005 and March 2010 VA medical examinations meet the requirements for an exceptional pattern of hearing impairment for the right ear; therefore, the Veteran's right ear hearing must be evaluated using Table VI or Table VIA, whichever results in the higher numeral.  Because the audiology results for the left ear do not meet the requirements for an exceptional pattern of hearing impairment, left ear hearing must be evaluated using Table VI.

When applying the July 2005 pure tone average and the speech recognition score for the right ear to Table VIA (which results in the higher numeral), the right ear is assigned a Level IX.  When applying July 2005 pure tone average and the speech recognition score to Table VI, the left ear is assigned a Level I.  The Board then applies those levels to Table VII, which results in a noncompensable (0 percent) evaluation for the bilateral hearing loss.  

When applying the March 2010 pure tone average and the speech recognition score for the right ear to Table VIA (which results in the higher numeral), the right ear is assigned a Level IX and the left ear is assigned a Level I.  The Board again applies those levels to Table VII, which results in a noncompensable (0 percent) evaluation for the bilateral hearing loss.  

As such, a disability rating for bilateral hearing loss in excess of 10 percent is not warranted under DC 6100 (i.e., on a schedular basis) based on the July 2005 or the March 2010 examination results (i.e., the only audiometric data relevant to the rating period of record).  For these reasons, the Board finds that the criteria for a rating in excess of 0 percent for bilateral hearing loss have not been met or approximated at any time during the period on appeal.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Extraschedular Rating Analysis 
for Bilateral Hearing Loss and Right Eye Vision Loss

The Court has set forth a three-step analysis for determining whether referral for extraschedular consideration is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Barringer, 22 Vet. App. at 244-46.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun, 
22 Vet. App. at 115.  Therefore, initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate and no referral is required.  

In the second step, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by 38 C.F.R. § 3.321(b)(1) (i.e., marked interference with employment and frequent periods of hospitalization).  Id. at 116.  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then, third, the case must be referred for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In December 2013, the Board remanded the extraschedular aspect of the rating appeal for bilateral hearing loss for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  In a July 2014 determination, the Director of the Compensation Service noted the rocket blast injury in February 1968 causing partial deafness; residuals of a shell fragment wound to the right eye leaving the Veteran with no light perception in the right eye; bilateral hearing loss causing difficulty hearing in noisy situations and difficulty with localization and directionality; and the compounding negative effect of the right eye vision loss on the bilateral hearing loss disability that resulted in worse impairment on the right side such that, if a sound approaches from the right side, the Veteran could not hear or see the person or object.  After considering such evidence, the Director of the Compensation Service concluded that the collective impact of the bilateral hearing loss and right eye vision loss, which was manifested by difficulty with noisy situations, and localization and directionality, especially on the right side, presented an exceptional or unusual disability picture such as marked interference with employment which was beyond, and not adequately addressed under, the current schedular rating criteria.  The Director of the Compensation Service granted a 10 percent extraschedular rating for the exceptional and unusual disability picture related to the collective impact of the service-connected bilateral hearing loss and right eye vision loss that were inadequately represented by the schedular ratings.  

The July 2014 rating decision implemented the award of the 10 percent extraschedular rating.  Because the question of whether the collective impact of the Veteran's bilateral hearing loss disability and right eye vision loss is entitled to extraschedular rating higher than 10 percent has been adjudicated by the agency of original jurisdiction (AOJ) in the first instance, the Board may now proceed with review.  See Anderson v. Shinseki, 23 Vet. App. 423, 42-30 (2009) (the Board has jurisdiction to review determinations of the Director regarding a veteran's entitlement to an extraschedular rating).  

After review of the lay and medical evidence of record considered by the Director of the Compensation Service showing the compounding negative effects that the right eye vision loss has on the bilateral hearing loss disability, and the collective impact of these disabilities to limit directionality, the Board finds that an extraschedular rating of 10 percent, and no higher, for the exceptional and unusual disability picture associated with the bilateral hearing loss disability and right eye vision loss is demonstrated by the evidence of record.  The collective impact of the right eye vision loss and bilateral hearing loss disabilities presents an exceptional and unusual disability picture of difficulty with noisy environments, directionality, and localization on the right side, with marked interference with employment that is inadequately represented by the schedular ratings for the individual disabilities is supported by the record.  

In this case, the combined effect of the right eye vision loss and bilateral hearing loss disabilities presents an exceptional and unusual disability picture because it causes marked interference with employment due to difficulty hearing in noisy situations and, more significantly, difficulty with directionality and localization on the right side.  Because the collective impact of these disabilities, as demonstrated by difficulty with noisy environments, directionality and localization, are not contemplated by noncompensable schedular rating for bilateral hearing loss or the 30 percent schedular rating for right eye vision loss, the determination that the combined impact of the disabilities is not adequately represented by the schedular ratings and results in an exceptional and unusual disability picture with marked interference with employment is consistent with the record.  Johnson, 762 F.3d at 1362 (holding that the regulation governing referral for extraschedular consideration required VA to consider the combined effect of all service-connected disabilities in determining whether extraschedular rating was appropriate).  

The schedular rating criteria for bilateral hearing loss (DC 6100) provide analogous support for the determination that a 10 percent extraschedular rating, and no higher, adequately compensates for the exceptional and unusual disability picture due to the collective impact of the bilateral hearing loss and right eye vision loss disabilities.  Although the schedular rating criteria (i.e., DC 6100) were previously determined to be inadequate to rate the combined impact of the bilateral hearing loss disability and right eye vision loss, the schedular criteria nevertheless provide useful guidance in determining the appropriate percentage rating that represents the average earning capacity impairment due to the collective impact of the bilateral hearing loss disability and right eye vision loss.  See also 38 C.F.R. § 4.21 (2014) (rating regulations do not require that all cases show all findings specified by the Rating Schedule, but is important to show the disability and to coordinate rating with impairment of function); see also 38 C.F.R. § 4.16(b) (providing that, to accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Director of the Compensation Service was authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disabilities).  The schedular criteria determination using the schedular rating percentages of Table VII at 38 C.F.R. § 4.85 incorporates the implicit concept that the better ear can always hear conversation even when the worse ear is unable to hear, which is consistent with, and not in contradiction to, the credible evidence presented in this case.  

Although the Veteran reported at the September 2009 Board hearing that he was often unable to hear sounds in the left ear, which were missed by the right ear, treatment records in the months immediately preceding the July 2005 VA audiology examination (i.e., from April 2005 to June 2005) show that on review of systems the Veteran repeatedly denied having hearing disturbances.  Such statements made for treatment purposes, which do not indicate inability to hear sounds in the left ear, outweigh that portion of the hearing testimony regarding inability to hear sounds in the left ear.  Statements made for treatment purposes are particularly trustworthy because the individual has an incentive to accurately report his symptoms in order to receive proper care.  Assuming the maximum Level XI hearing acuity in the service-connected right ear (i.e., the numeric designation for complete deafness in the right ear) due to the compounding negative effect of the right eye vision loss on the bilateral hearing loss disability causing difficulty with location and directionality on the right side, the schedular criteria under DC 6100 provide for no more than a 10 percent rating in cases when the better ear is no worse than a Level I hearing acuity, as demonstrated by the left ear throughout the rating period in this case; therefore, the schedular rating criteria, considered as analogous guidance for rating the percentage to assign for an extraschedular rating for the bilateral hearing loss disability, though recognizing its limited usefulness for such purposes, support are consistent with a 10 percent extraschedular rating, and no higher, for the collective impact (of difficulty with noisy environments and limited right sided directionality and localization) caused by the bilateral hearing loss disability and right eye vision loss. 

Several statements made by the Veteran also provide support for the determination that an extraschedular rating of 10 percent, and no higher, adequately compensates for the collective impact of the bilateral hearing loss disability and right eye vision loss.  As noted by the July 2005 VA examiner, the combined effect of the bilateral hearing loss disability and right eye vision loss is manifested by difficulty with localization and directionality on the right side, and inaudible conversation in the right ear throughout the rating period; however, as stated above, the Veteran denied any hearing disturbances during VA primary care visits from April 2005 to June 2005 (i.e., during the three months immediately preceding the July 2005 VA audiology examination).  The Veteran also reported at the June 2005 VA PTSD examination that he had a current driver's license and independently drove to appointments and other places.  Also, a June 2008 private physical therapy evaluation report reads that the Veteran reported that he enjoyed hunting, was planning to go on a hunting trip the first two weeks of September, presented with no precautions or restrictions, and chose demonstration and verbal instruction as his learning preferences.  From these collective statements, the Board reasonably infers that the exceptional and unusual collective impact of the bilateral hearing loss disability and right eye vision loss, particularly as it relates to the Veteran's difficulty hearing in noisy situations and difficulty with localization and directionality when sound approaches from the right side, did not pose such a safety concern that it significantly impeded the Veteran's ability to drive independently in his daily life, which necessarily would include regularly encountering and navigating traffic and loud noises, or participate in hunting, when one would need to be aware of the location and direction of gunfire for safety; therefore, such statements collectively support the determination that the combined impact of the bilateral hearing loss disability and right eye vision loss is adequately contemplated by a 10 percent extraschedular rating, and no higher, which recognizes the exceptional and unusual disability picture presented by the collective impact of the bilateral hearing loss and right eye vision loss disabilities.

The Board further notes that the Veteran is in receipt of a 30 percent schedular rating under the criteria at 38 C.F.R. § 4.79, Diagnostic Code 6070, for residuals of a shell fragment wound of the right eye with no light perception.  He was also awarded special monthly compensation for loss of vision, which is additional recognition of the impairing effects of vision loss.  The extraschedular 10 percent rating for bilateral hearing loss and right eye vision loss contemplates the exceptional and unusual disability picture caused by the collective and combined effect of the service-connected blindness in the right eye and bilateral hearing loss disability, resulting in difficulty hearing in noisy situations and difficulty with right-sided localization and directionality such that, if a sound approaches from the right side, the Veteran could not hear or see the person or object on that side.  

Although the Veteran has not worked since choosing to take an early retirement in February 2005 after working for one company for 39 years as a truck driver, the Board finds that the exceptional and unusual disability picture presented by the collective impact of bilateral hearing loss and right eye vision loss would cause marked interference with employment to the degree of 10 percent because the Veteran's difficulty with localization and directionality creates a "dead spot" on the right side forcing the Veteran to turn his head all the way around to see if a car is coming, which would pose a safety hazard and make it difficult for the Veteran to perform his former occupational duties as a truck driver.  See Board hearing transcript, page 12.  As explained above, the exceptional and unusual disability picture caused by the collective impact of the bilateral hearing loss disability and right eye vision loss are adequately contemplated by the 10 percent extraschedular rating, especially given the evidence of lack of significant impediment to the Veteran's ability to drive of function independently in his daily life; therefore, the determination that an award of 10 percent, and no higher, for the collective impact of the bilateral hearing loss and right eye vision loss is shown by the record.  38 C.F.R. §§ 4.3, 4.7.  


ORDER

An increased (compensable) schedular rating for bilateral hearing loss, for the entire rating period, is denied.  

An increased extraschedular rating in excess of 10 percent for the combined impact of bilateral hearing loss and right eye vision loss is denied.  




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


